 


113 HR 4691 RH: Private Foundation Excise Tax Simplification Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 370 
113th CONGRESS 2d Session 
H. R. 4691 
[Report No. 113–497] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2014 
Mr. Paulsen (for himself and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means 
 
 
June 26, 2014 
Additional sponsor: Mr. Reed 
 
 
June 26, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
 
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the tax rate for excise tax on investment income of private foundations. 
 
 
1.Modification of the tax rate for the excise tax on investment income of private foundations 
(a)In generalSection 4940(a) of the Internal Revenue Code of 1986 is amended by striking 2 percent and inserting 1 percent.  
(b)Elimination of reduced tax where foundation meets certain distribution requirementsSection 4940 of such Code is amended by striking subsection (e).  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
 
 
1.Short titleThis Act may be cited as the Private Foundation Excise Tax Simplification Act of 2014.  
2.Modification of the tax rate for the excise tax on investment income of private foundations 
(a)In generalSection 4940(a) of the Internal Revenue Code of 1986 is amended by striking 2 percent and inserting 1 percent. 
(b)Elimination of reduced tax where foundation meets certain distribution requirementsSection 4940 of such Code is amended by striking subsection (e). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
 
June 26, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
